As filed with the Securities and Exchange Commission on October9, 2012. 1933 Act File No. 333-181525 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO.× POST-EFFECTIVE AMENDMENT NO. 1 MFS® VARIABLE INSURANCE TRUST (Exact Name of Registrant as Specified in Charter) 500 Boylston, Street, Boston, Massachusetts 02116 (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: 617-954-5000 Susan S. Newton, Massachusetts Financial Services Company, 500 Boylston Street, Boston, Massachusetts 02116 (Name and Address of Agent for Service) APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE IMMEDIATELY UPON FILING PURSUANT TO RULE 485(b). Title of Securities Being Registered: Initial Class and Service Class shares of beneficial interest in the series of the Registrant designated MFS Mid Cap Growth Series, a series of MFS Variable Insurance Trust. NO FILING FEE IS REQUIRED BECAUSE AN INDEFINITE NUMBER OF SHARES HAVE PREVIOUSLY BEEN REGISTERED PURSUANT TO RULE 24F-2 UNDER THE INVESTMENT COMPANY ACT OF 1940.PURSUANT TO RULE 429, THIS REGISTRATION STATEMENT RELATES TO SHARES PREVIOUSLY REGISTERED ON FORM N-1A (FILE NO. 33-74668) This amendment to the Registration Statement on Form N-14 of MFS Variable Insurance Trust on behalf of its series MFS Mid Growth Series, filed with the Securities and Exchange Commission on May 18, 2012 (Accession No. 0001193125-12-239827; 1933 Act Registration No. 333-181525) (the “Registration Statement"), is being filed to add Exhibits 4, 12(a) and 12(b) to the Registration Statement.No other information contained in the Registration Statement, which is incorporated herein by reference in its entirety, is amended, deleted or superseded hereby. PART C OTHER INFORMATION Item 16. Exhibits: 4 Agreement and Plan of Reorganization; filed herewith. 12 (a) Opinion of Ropes & Gray LLP as to tax matters, dated August 17, 2012; filed herewith. (b) Consent of Ropes & Gray LLP, dated October 9, 2012; filed herewith. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Boston and The Commonwealth of Massachusetts on the 9th day of October, 2012. MFS® VARIABLE INSURANCE TRUST By:JOHN M. CORCORAN* Name:John M. Corcoran Title:President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement on Form N-14 has been signed below by the following persons in the capacities indicated on October9, 2012. SIGNATURETITLE JOHN M. CORCORAN*President (Principal Executive Officer) John M. Corcoran DAVID L. DILORENZO*Principal Financial and Accounting Officer David L. DiLorenzo ROBERT E. BUTLER*Trustee Robert E. Butler MAUREEN R. GOLDFARB*Trustee Maureen R. Goldfarb DAVID H. GUNNING* Trustee David H. Gunning WILLIAM R. GUTOW*Trustee William R. Gutow MICHAEL HEGARTY*Trustee Michael Hegarty JOHN P. KAVANAUGH*Trustee John P. Kavanaugh ROBERT J. MANNING*Trustee Robert J. Manning J. DALE SHERRATT* Trustee J. Dale Sherratt LAURIE J. THOMSEN*Trustee Laurie J. Thomsen ROBERT W. UEK* Trustee Robert W. Uek *By:SUSAN S. NEWTON Name:Susan S. Newton as Attorney-in-fact Executed by Susan S. Newton on behalf of those indicated pursuant to a Power of Attorney, dated May 9, 2012 (Trustees) and a Power of Attorney, dated May 9, 2012 (Corcoran) (DiLorenzo) incorporated by reference to the Registrant’s Initial Registration Statement on Form N-14 (File No. 333-181525), filed with the SEC via EDGAR on May 18, 2012. INDEX TO EXHIBITS EXHIBIT NO.DESCRIPTION OF EXHIBIT 4 Agreement and Plan of Reorganization; filed herewith. 12 (a) Opinion of Ropes & Gray LLP as to tax matters, dated August 17, 2012; filed herewith. (b) Consent of Ropes & Gray LLP, dated October 9, 2012; filed herewith.
